                           UNITED STATES DISTRICT COURT
                           SO U TH ER N DISTR ICT O F FL O R ID A
                               CASE NO .11-20228-CR-SE1TZ

UN ITED STA TES OF AM EW CA ,

              Plaintiff,


M A RC PIERRE A LTERM A ,

              Defendant.


                       O R DER GR AN TIN G M O TIO N TO D ISM ISS

       THIS M ATTER isbeforetheCourton Defendant'sM otion to Dismisslndictm entfor

ViolationofSpeedyTrialgDE 18q,thegovernment'sresponsegDE 222,AndDefendant'sreply
(DE 234.DefendantseeksdismissalptlrsuanttohisSixthAmendmentrighttoaspeedytrialand
pursuanttoFederalRuleofCriminalProcedtu'e48(b).OnAugust30and31and September11,
2018,theCourtheld an evidentiaryhearing.BecausetheGovernm entdid notfulfillits

constitutionalduty to m ake adiligentand good faith effortto locateand apprehend Defendant,

themotion isgranted.

1. FactualB ackground

       OnM arch 31,2011,Defendantwasindictedonfolzrcotmts:(1)makingafalsestatement
inapassportapplication inDecember2003;(2)usingandattemptingtouseapassportsecured
byafalsestatementinFebruary2010;(3)impersonatingaUnitedStatescitizeninFebnzary
2010;and(4)aggravated identitytheftinFebruary2010.Onthesameday,an arrestwarrantwas
issued. A tthattim e,the indictm entw assealed. The indictm entrem ained sealed form ore than

seven yearsuntilafterD efendantw as arrested on M ay 31,2018. The counts in the indictm enta1l


                                               1
relateto Defendant'suse ofthem eansofidentiscation ofaperson withtheinitialsof(&J.P.C.''

       The serch forDefendantwasled bytheU.S.Departm entofState,Bureau ofDiplomatic

Sectlrity(DSS),withhelpfrom 1CE andtheU.S.M arshalService.Aftertheindictmentissued,
the governm entm ade the follow ing attem ptsto find D efendant:

       @ On April14,2011,governmentagentsinterviewed Defendant'swifeattheresidence
       listed on theDefendant'sFloridaDriverLicense. Shestated thatshe and Defendantwere
       separated andthatshehad notseen him forawhileand did notknow wherehelived.

       . Agentsconducted databasechecksto find Defendant'svehicle.Afternumerous
       attem pts to locate the vehicle,itw as spotted on April18,2011. N o one answ ered the
       dooratthenearby residence.Agent'sspoketothe landlord abouttheDefendantand,
       thereafter,the landlord contacted agents aboutactivity attheresidence on ntlm erous
       occasions. Laterthelandlord told agentsthatDefendanthad had friendspick up his
       belongingsfrom theresidence. One ofDefendant'sfriendstoldthe landlordthatpolice
       werelooking forDefendant,thatDefendantwouldnotbe comingback,andthat
       Defendanthadm ovedto Califom ia.

       .A tsom e pointD efendant'sw ife told him aboutthe crim inalinvestigation.

       *On M ay 6,2011,1aw enforcem entobtained a w an'antto place a tracldng device on
       Defendant'scar.Ninedayslater,they discoveredthatthecarwasregistered to anew
       owner.Thenew ownertold law enforcem entthatheboughtthecarfrom Defendantbut
       didnotactually meetwith Defendantforthetransaction.

       .
           Noactionwtu takenk om May * 2011untilM arch2012,aperiodof9-l0months.
       @In M arch 2012,1aw enforcem entw entto D efendant's previousresidences and knocked
       on doorsto ask people aboutDefendant'swhereabouts.

       @ln June2012,anew specialagentwasassigned to the case.Theagentran database
       checks and conducted sulweillance m ultiple tim esatdifferentaddresses in A ugustand
       September2012.

       .By O ctober2012,1aw enforcem entreported thatDefendantappeared to longerbe using
       histnle identity orhis assum ed identity ofJ.P.C. The agentcontinued to conduct
       surveillance(twiceinOctober2012andonceinJanuary2013),speakwith individuals
       whomightknow Dèfendant(onceinOctober2012),andrun databasechecks(oncein
       October2012andonceinM arch2013).


                                               2
       *NoactionwJltaken# om March2013 untilJune2014,aperiod of15months.
       .   In June 2014,an agentverified the outstanding arrestw arrant.

       @On A ugust27,2014,law enforcep entreview ed com m ercialdatabases and fotm d a
       potentialnew addressforDefendantthatwasadded toDefendant'srecord.No follow up
       w as taken.

       .In December2014 and January2015,additionalrecordscheckswereconducted.

       .In January2015,agentsconducted surveillanceatDefendant'sbrother'shouseand then
       atDefendant'sex-wife'shousefor30 m inutes. They found no evidencethatthe
       Defendantwasateitherlocation and did notm akecontactwith Defendant'sbrotheror
       ex-wife. A dditionaldatabase checks w ere conducted.

       *Onceeach in February,M ay,arld June2015,adatabasecheck wasconducted.

       .In August2015,1aw enforcem entran recordschecksand conducted surveillanceatthree
       addressesassociated with theDefendant.

       @In October2015,law enforcem entran records checksand conducted surveillance at
       D efendant'sbrother'shouse.

       .   In Novem ber2015,1aw enforcem entconducted casereviewsand/orrecordschecks.

       .ln M arch 2016,Jtme2016,August2016,September2016,andDecember2016,law
       enforcem entconducted casereview sand/orrecordschecks.

       *ln M arch 2017,June2017,August2017,and Septem ber2017,law enforcement
       conductçd casereviewsand/orrecordschecks.

       * In late2017,1aw enforcem entreceived new infonnation aboutDefendantbut
       investigation revealedthattheinformation wasnotaccurate.

       .In February2018 and April2018,law enforcem entconducted casereviewsand/or
       records checks.

       .On M ay 31,2018,D efendantw asarrested outside a restaurantin the Little H aiti
       neighborhood öfM iam i.

D uring this tim e,the officers from D SS w ere reassigned every tw o years.

       A tthe evidentiary hearing,tw o ofD efendant'srelatives testified as did D efendant's


                                                 3
girlfriend.Theirtestim ony established thatDefendantcontinued to live in south Florida during

thisentire tim e. H is relativestestised thatthey saw D efendantregularly. D efehdantcnm e to

theirhouseson aregularbasisand even lived with oneofthem fora while. Defendantregularly
         1

wentto arecording studio to lay down beats,which hethen would sell.ltwasalso established

thatDefendantsaw hisminordaughterweekly duringthisentireperiod.According to

Defendant'sgirlfriend,he spentevery evening atherhousein theLittle Haitineighborhood of

M inm i,helping herandhermotherrun a tç
                                      restauzant''thatthem otherran outofherhouse. The

llrestaurant''served htmdredsofpeople aday,includingpolice officers.

       Defendantwasarrested outside arestaurantin theLittleHaitineighborhoodnearhis

girlfriend'shouse.Whenhewasarrested,DefendanttoldagentsthatV wasawarethatlaw
enforcem entwaslookingforhim and hestated thathethrew away thepassportatld stopped

using theidentity ofJ.P.C.when herealizedthatlaw enforcementhad discovered itwasnot

valid. OnceDefendantstopped using theJ.P.C.identity,he did nothavea driver'slicense,credit

cards,a bank account,ora permanentaddress.

111. A nalysis

       A . D efendant'sSixth A m endm entR ightto a Speedy T rialH as Been V iolated

       TheSixth Am endm entguaranteestherightto a speedy trial.Asaresult,thegovernment

tihasatconstitutionaldutyto makeadiligent,good-faith effort'to locateand apprehenda

defendantandbringthedefendanttotrial.'' US.v.Bagga,782F.2d 1541,1543(11th Cir.1986)
(quotingSmithv.Hooey,393U.S.374,383(1969)).Todeterminewhetherapost-indictment,
pre-trialdelayhasviolatedadefendant'srighttoaspeedytrial,courtsconsiderfourfactors:(1)
thelength ofthedelay;(2)thereason forthedelay;(3)thedefendant'sassertionoftherighttoa

                                               4
speedytrial;and (4)theprejudicetothedefendant.Barkerv.Wingo,407U.S.514,530(1972).
Thefirstfactorconsistsôfadoubleinquiry.Doggettv.U S.,505U.S.647,651(1992).A court
mustfirst(
         V tenninewhetherthetlintervalbetweenaccusation andtrialhascrossedthethreshold
dividingordinaryf'
                 rom presumptivelyprejudicialdelay.''ld at651-52 (internalquotations
omitted).Oncethedefendantmakesthisshowing,thecourtmustthenconsiderGitheextentto
whichthedelaystretchesbeyondthebareminimum neededtotriggerjudicialexaminationofthe
claim .''Id at652. The longerthedelay stretchesbeyond thisbarem inim um ,thestrongerthe

prestlmptionthatithasprejudicedthedefendant.Id Delaysexceedingoneyeararegenerally
foundtobepresumptivelyprejudicial.US.v,Ingram,446F.3d1332,1336(11th Cir.2006).
Oncethepresumption hasbeen established,acourtmustconsiderthe rem ainingthree factors.

Id lntheEleventhCircuit,(1adefendantgenerallymustshow actualprejudicetmlessthefirst
threefactorsin Barkera11weigh heavily againstthegovernment.'' U S.v.Davenport,935 F.2d

1223,1239(11th Cir.1991);seealso US.v.Oliva,2018W L 4443055,*3(11th Cir.2018).ln
this case,because the firstthree factors w eigh heavily againstthe governm ent,D efendantneed

notshow shownactualprejudice.Consequently,Defendantisentitledtodismissalpursuantto
hisSixth Am endmentrightto aspeedy trial.

              1.Lengtk oftlteDelay
       The delay in thisfalse passportcase is m ore than seven years long.l A ssetoutabove, a

delayofmorethanayearispresumptivelyprejudicial.Further,thegovernmentconcedesthat


       l'Fhe partiesboth focused on the delay betw een the issuance ofthe indictm entalzd
D efendant'sarrest. H owever,a pre-indictm entdelay can also w eigh heavily againstthe
government.Oliva,2018W L 4443055at*4 (citing US.v.Ingram,446F.3d1332,1339(111
Cir.2006)).
                                               5
thedelaysatisfiesthethresholdinquiryandconstitutespresumptiveprejudice.Consequently,
thisfactorweighsin favorofDefendantand againstthegovernm ent.Thus,the Courtmust

considerthe rem aining factors.

              2.ReasonfortheDelay
       Todeterminewhetheradefendant'sltrighttoaspeedytrialhasbeenviolatedg,jthe
conductofthe governm entm ustbe weighed againstthe conductofthe defendant.'' Bagga,782

F.2dat1543.Thegovernm entGcbearstheburden ofestablishingvalid reasonsforthedelay.''

US.v.Villareal,613F.3d 1344,1351(11thCir.2010).çtg-l-lhegovernment'sfailuretopursuea
defendantdiligently willweigh againstit,m ore orlessheavily depending on ifthegovernm ent

acted in goodfaith orbad faith.''1d.However,(:adefendantwho intentionally evadesthe

Government'seffortsto bring him to trialisculpablein causing thedelay.''Ingram,446 F.3d at

1337. ln determ iningwhetherthegovernm enthasdiligently pursueda defeédant,a courtmust

keep inm indthatdiligence doesnotrequirethegovernm enttopursuefutilelegalgestures.

Bagga,782 F.2d at 1543.

       H ere,the governm entdid notdiligently pursue D efendant. A fterthe initialeffortsto find

Defendantin thefive orsix weeksafterthe indictm entissued,1aw enforcementactivityprim arily

consisted of database checks. Based on the testim ony atthe evidentiary hearing,aftertheirinitial

efforts,law enforcem entonly w entinto the field in search ofD efendantapproxim ately a dozen

tim esoverthenextseven years.Law enforcem entconducted only limited surveillance offam ily

mem bersand forverylim itedperiodsoftim e,often forno m orethan afew hoursandsom etim es

foras little as thirty m inutes. G iven thatD efendantwasliving openly during this tim e,in the

snm e Little H aitineighborhood;seeing the sam e people regularly,including hism inordaughter;


                                                6
and working atthesnm erecording studio in theLittle Haitivicinity,itappearsthatthe

government'sfailtlreto find and arrestDefendantwasdueto alack ofefforton thepartofthe

governm ent.

       Furtherm ore,there w ere large tim e gapsbetw een effortsto locate D efendant,including a

m ore than nine m onth gap and a fifteen m onth gap oftotalinactivity. There w ere otherlarge

periodsoftim e,including onegap ofm orethan two and ahalfyears,during which the

governmentdid nothing m orethanrun sporadicdatabasesearchesand conductcase reviews;in '

otherw ords,governm entagents did nothing m ore than sitin frontofa com puter. D tlring these

tim eperiods,there w asno field investigation going on,there w asno surveillance ofD efendant's

ex-wife,brother,orother relatives,there w asno questioning of anyone w ho m ightknow

Defendant,andtherewereno otherformsofactive searchestaldngplace. Clearly,finding

Defendantwasnotapriority.Thegovernmentoffersno explanation forany oftheselengthy

gapsofinactivity ornearinactivity in the search forD efendant.

       W hile the governm entm aintains thatD efendantispartially to blam e forthe delay

because he purposely evaded 1aw enforcem ent,there isnothing in the record thatclearly

establishesthatD efendantw aspurposely evading law enforcem ent.First,and m ostim portantly,

there isno evidence thatD efendantknew ofthe indictm ent;atbest,he knew thathe w asthe

subjectofacriminalinvestigation.Thisisf'urthersupportedbythefactthattheindictment
rem ained sealed untilafterDefendant'sarrest.Consequently,there isno reasonableway by

which D efendantcould have learned ofthe indictm entpriorto arrest. Thus,D efendantcould not

have been avoiding trialon an indictm enthe did notknow about. Second,the evidence the

governm entreliesupon -D efendantselling his car,m oving residences,and stopping the use of


                                               7
histruename and the J.P.C.identity -doesnotestablish thatDefendantwaspup osely ekading

1aw enforcement.W hilethegovernmentarguesthattheseactivitiesshow thatDefendantknew

he had been charged w ith a crim e,there are equally plausible inferences thatw ould notsupporta

finding of intentionalevasion,such asa need form oney,a need for a cheaperresidence,and his

lack oflegalstattzs.Thus,thereisnothingto indicatethatDefendantispartially to blam eforthe

delay.

         W hileitdoesnotappearthatthe government'sactionsw erea deliberatea'
                                                                           ttempttodelay

thetrial,thegoverpmenthasnotofferedanyreason orjustificationforthemorethan sevenyear
delay,otherthan D efendantw aspurposely evading arrest.H ow ever,as discussed above,that

reason isnotsupported by the evidence.Consequently,thegovennm enthasfailed to fulfillits

constitutionalobligation tom akeadiligent,good-faith effortto locateDefendant.

         Furtherm ore,çionce the Sixth A m endm ent's speedy trialanalysis is triggered,itis

appropriateto considerinordinatepre-indictm entdelay in determininghow heavily

post-indictm entdelay w eighsagainstthe G overnm ent.'' U S.v.Ingram ,446 F.3d 1332,1339

(11th Cir.2006).Here,therewasamorethan sevenyeardelaybetweenDefendant'sDecember
2003 allegedly false passportapplication and the M arch 2011 indictm ent. U nlike the

circum stances in Oliva,2018 W L 4443055 at*8,where the tw o-yearpre-indictm entdelay w as

notconsidered becauseofthecomplexity ofthe case and investigation,thepassportfraud count

wasa simpleclaim requiring asimpleinvestigation.TheGovernm enthasproffered no

explanation forthisdelay. Thus,considering this facttogetherw ith the factthatthe governm ent

failed to 1 1f111itsconstitutionalobligation to m alte a diligent,good-faith effortto locate

D efendant,thisfactorw eighsheavily againstthe govem m ent.


                                                  8
              J.Assertion ofspeedy TrialRight
       Thefaillzre ofadefendantto asserthisorherrightto a speedytrialwillmakeitdifficult

for a defendantto prove thathe w asdenied a speedy trial. Barker,407 U .S.at532. In the instant

case,there isno evidence in the record indicating thatD efendantknew ofthe indictm entpriorto

hisarrest.Asalreadynoted,theindictpentwassealed untilafterhisarrestand nothing indicates

thatany governmentagentsevertold any ofthepeoplethey spoketo in theirsearch for

Defendantthattherewasapending indictment.Theinstantm otion wasfiled within am onth of

D efendant'sarrestand,therefore,itis tim ely m ade. See U S.v.Velazquez,749 F3d 161,184

(Gslcnowledgeoftheindictmentistheappropriatemeasureforthetimelyassedion ofthespeedy
trialrighf')(citation omittedl;U S.v.Clark,83F.3d1350,1353(11th Cir.1996)(because
defendantdidnotknow ofindictm entuntilhisarrest,assertion ofspeedytrialwastim ely m ade

whenmadeshortlyafterarrest);Bagga,782F.2dat1545(timeperiodbeforedefendantlearned
ofthe indictm entcam lotbe considered in determ ining whetherdefendanttim ely asserted his

speedytrialright).
       The governm entarguesthatthis factordoesnotw eigh in favorofD efendantbecause

D efendantknew thatthere w as a crim inalinvestigation againsthim and took purposefulstepsto

evade1aw enfbrcement.However,thereisno evidenceindicating thatDefendantknew ofthe

indictm entagainsthim . The m ere factthatthe indictm entpre-datesD efendantlearning thatlaw

enforcementwaslooking forhim doesnotestablish thatheknew oftheindictment.Asnoted

above,theindictmentwassealed and thereisnothing in therecord indicating thatany

governm entagenttold any ofthepeople they spoke to in their search forD efendantthatthere

w as apending indictm ent. W hile itis clearthatD efendantknew law enforcem entwaslooking


                                              9
forhim,thegovernmenthaspresented no authority to establish thatsuch knowledgeissufscieht

torequirethisDefendantto assez.
                              thisspeedy trialrightearlierthan hedid. Consequently,this

factorw eighsin favorofD efendant.

               4.PrejudicetotlteDefendant
       Ifthefirstthree factorsdo notweigh heavily againstthegovernm ent,Defendantmust

show acmalprejudice.SeeDavenport,935F.2dat1239.Prejudicemustbeaccessedinlightof
the interestsw hich the speedy trialrightwasdesignedtoprotect:ç
                                .                             t(i)topreventoppressive
pretrialincarceration;(ii)tominimizeanxietyandconcern oftheaccused'
                                                                  ,and (iii)tolimitthe
possibilitythatthedefensewillbeim paired.''Barker,407 U.S.at532.Here,assetoutabove,

a11the factorsweigh heavily againstthegovernment. Consequently,Defendantneednotshow

actualprejudice.Thus,Defendanthasmethisburdenandhasestablishedthathisconstitutional
rightto aspeedy trialhasbeen violated. Accordingly,Defendant'sm otion isgranted.

       B.DefendantisEntitled toDismissalUnderFederalRuleofCriminalProcedure48(b)
       ln additionalto dism issalpursuantto theSixth Am endment,Defendantalso seeks

dismissalpursuanttoFederalRuleofCriminalProcedure48(b).UnderRule48(b)(3),acourt
m ay dism issan indictmentçsifunnecessary delay occursin ...bringing adefendanttotrial.''

Underthertzle,a courthasbroad discretion in determining whetherto dism issan indictm entbut

tldism issalism andatory only ifthe defendant'sconstitutionalrightshavebeen violated.'' U S.v.

Knight,562F.3d 1314,1324(11th Cir.2'
                                   009)(quoting US.v.Butler,792F.2d 1528,1533(11th
Cir.1986)). Assetoutabbve,Defendanthasestablishedaviolation ofhisSixthAmendment
rightto a speedy trial,thus,requiring dism issal.

       H owever,even ifthe D efendanthad notestablished a violation ofhis Sixth A m endm ent


                                                10
right,underthe circumstancespresented in thiscase,the Courtwould exercise itsdiscretion and

grantthemotiontodismisspursuanttoRule48(b).Thisisasimplecase.Asdiscussed,the
governm entdidnotdiligently attem pttofind Defendantaftertheindictm entissued. lttook the

governm entoverseven yearstofind am an whowasopenly living in the snm eneighborhood for

thatentireperiod.During thattim e,theDefendantregularly saw friendsand fam ily,worked ata

recording studio,gotdivorced,and regularly helped outathisgirlfriend'smother'sLittleHaiti

çtrestaurant,''which served hundreds ofpeople a day. H e w asnothiding;he w as living his life.

Y et,the governm ent's search attem ptsrem ained unfnlitfulforoverseven years. The governm ent

offersno explanation forwhy ittook so long,otherthan Defendantwasliving apaperlesslife.

The governm ent,however,did very littleinvestigation duringthattim e,otherthan sporadic

computerdatabase searches. Often there wasno follow up in theûeld related totheresultsof

those searches. H ad the governm entconducted a m ore active investigation,itishighly likely that

Defendantwould have been fotm dyearsearlier.Underthesecircum stances,theCourtfindsthat

therewasalluzmecessary delay in bringing Defendantto trial. Accordingly,the indictmentis

alsodismissedpursuanttoRule48(b).
       A ccordingly,itishereby

       ORDERED thatDefendant'sM otion to Dism issIndictm entforViolation ofSpeedy Trial

(DE 18)isGRANTED.TheindictmentisDISM ISSED andthiscaseisCLOSED.
       DONEandORDERED inMiami,Florida,thisX -               -   day ofO ctober,2 8.


                                                   PA TR IC A A .SE Z
                                                   UN ITED STATES D ISTRICT JU D GE

CC:    Cotm selofR ecord
